ALLOWANCE

Reasons for Allowance
Claims 1, 2, 4, and 6 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a lighting lamp with , a main body with an inward hole, an annular heat dissipating groove; an LED module which is installed in the inward hole, the main body further having a plurality of LEDs; a cylindrical fastening boss which is fastened by a screw to the LED module in close contact with the mounting surface; a connection power which is fitted into and electrically connected to a socket provided on a ceiling, and fixed to an outside of an upper portion of the fastening boss; a lens holder which is fitted and coupled to the bottom surface of the LED module and coupling protrusion of the lens holder is coupled to coupling holes of the LED module, wherein the lens holder has lenses mounted at positions corresponding to the respective LEDs constituting the LED module to diffuse illumination light emitted from the LEDs and irradiate the illumination light; a ring shaped fixing cap which is coupled to a lower end of the main body and is fastened to the lower end by a screw while enclosing the LED module and the lens holder; a plurality of air passages which communicate with the annular heat dissipating groove and through which external air flows into the heat dissipating groove or heat flowing into the heat dissipating groove flows to outside are radially formed on the mounting surface on the main body; gaps formed at regular intervals on the plurality of protrusion jaws for through which external air flows into the ring-shaped fixing cap along an inner peripheral surface of the ring-shaped fixing cap; a supporting jaw which supports an edge of the coupling hole formed at an intermediate portion of the coupling protrusion; a cover which covers and upper edge of the fitting hole, and a plurality of heat dissipating holes formed in an upper portion of the cover as specifically called for the claimed combinations.
The closest prior art, Paik et al. (US 2011/0194282 Hereinafter Paik) teaches several limitations and their specifics as rejected in the office action on 05/16/2022.
However Paik fail to disclose gaps formed at regular intervals on the plurality of protrusion jaws for through which external air flows into the ring-shaped fixing cap along an inner peripheral surface of the ring-shaped fixing cap; and a supporting jaw which supports an edge of the coupling hole formed at an intermediate portion of the coupling protrusion as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Paik reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875